
	
		I
		111th CONGRESS
		1st Session
		H. R. 2326
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Engel (for
			 himself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote the national security and stability of the
		  United States economy by reducing the dependence of the United States on
		  foreign oil, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Savings Act of
			 2009.
		2.FindingsCongress finds that—
			(1)the United States
			 imports more oil from the Middle East today than before the attacks on the
			 United States on September 11, 2001;
			(2)the United States
			 remains the most oil-dependent industrialized nation in the world, consuming
			 approximately 25 percent of the world's oil despite having only 2–3 percent of
			 the world's oil reserves;
			(3)the ongoing
			 dependence of the United States on foreign oil is one of the greatest threats
			 to the national security and economy of the United States; and
			(4)the United States
			 needs to take transformative steps to wean itself from its addiction to
			 oil.
			3.Establishing an
			 interagency working groupNot
			 later than 30 days after the date of the enactment of this Act, a Commissioner
			 of the Federal Trade Commission, appointed by the Chairperson of the Federal
			 Trade Commission, shall establish, and serve as the Director of, an interagency
			 working group (in this Act referred to as the Working Group)
			 consisting of the Secretary of Energy, the Chairman of the Federal Energy
			 Regulatory Commission, and department heads from other appropriate Federal
			 entities determined by the Director.
		4.Action
			 plan
			(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Working Group shall
			 publish in the Federal Register an action plan.
			(b)RequirementsThe
			 action plan shall include—
				(1)intermediate oil
			 savings targets for each calendar year beginning on the calendar year after the
			 date of the enactment of this Act;
				(2)a
			 list of requirements, including the oil savings to be achieved by each
			 requirement, that will be sufficient, when taken together, to save from the
			 baseline determined under section 7—
					(A)2,500,000 barrels
			 of oil per day on average during calendar year 2015;
					(B)7,000,000 barrels
			 of oil per day on average during calendar year 2025; and
					(C)10,000,000 barrels
			 of oil per day on average during calendar year 2030;
					(3)a supply
			 disruption strategy for Federal departments and agencies to develop contingency
			 plans in the event of a supply disruption resulting in a precipitous and
			 short-term annualized decline of 4 percent of world oil production from the
			 prior year's baseline, and to provide timely advice to Congress about
			 cost-effective measures to mitigate the potential negative consequences of such
			 a supply disruption; and
				(4)a peak oil
			 strategy for Federal departments and agencies to develop contingency plans in
			 the event of a peak and subsequent annualized decline of 4 percent of world oil
			 production from the prior year's baseline, and to provide timely advice to
			 Congress about cost-effective measures to mitigate the potential negative
			 consequences of such a peak.
				(c)Proposed
			 regulationsNot later than 270 days after the date of the
			 enactment of this Act, each Federal entity with jurisdiction to take action
			 under any requirement of the action plan shall propose, or issue a notice of
			 intent to propose, regulations meeting such requirement.
			(d)Notice of intent
			 To propose regulationsIf a Federal entity issues a notice of
			 intent to propose regulations under this section, the entity shall propose such
			 regulations not later than 330 days after the date of the enactment of this
			 Act.
			(e)Final
			 regulationsNot later than 18
			 months after the date of the enactment of this Act, each Federal entity with
			 jurisdiction to take action under any requirement of the action plan shall
			 promulgate final versions of the regulations required under this
			 section.
			(f)Accompanying
			 AnalysisEach proposed and
			 final regulation promulgated under this section shall be accompanied by an
			 analysis from the applicable Federal entity demonstrating that the regulation
			 will achieve the oil savings required by the action plan.
			5.Report
			 requirementNot later than
			 January 1, 2012, and every 3 years thereafter, the Working Group shall transmit
			 to the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that evaluates
			 the progress achieved in implementing the oil savings requirements established
			 under section 4.
		6.Revised action
			 plan
			(a)In
			 generalIf intermediate oil
			 savings targets set by the action plan are not met, not later than 60 days
			 after submission of a report required under section 5, the Working Group may
			 publish a revised action plan that is sufficient to achieve the requirements
			 established under section 4.
			(b)Proposed
			 regulationsNot later than
			 60 days after submission of the report required under section 5, each Federal
			 entity with jurisdiction to take action under any requirement of the revised
			 action plan shall propose, or issue a notice of intent to propose, regulations
			 meeting such requirement.
			(c)Notice of intent
			 To propose regulationsIf a
			 Federal entity issues a notice of intent to propose regulations under this
			 section, the entity shall propose such regulations not later than 120 days
			 after submission of the report required under section 5.
			(d)Final
			 regulationsNot later than 6
			 months after publication of the report required under section 5, each Federal
			 entity with jurisdiction to take action under any requirement of the revised
			 action plan shall promulgate final versions of the regulations required under
			 this section.
			(e)Accompanying
			 AnalysisEach proposed and
			 final regulation promulgated under this section shall be accompanied by an
			 analysis from the applicable Federal entity demonstrating that the regulation
			 will achieve the oil savings required by the revised action plan.
			7.Determination of
			 a baseline
			(a)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Working Group established
			 under section 3 shall determine the baseline level of United States consumption
			 of barrels of oil per day on average.
			(b)Energy
			 Information AdministrationIn
			 determining the baseline level of United States oil consumption, the Working
			 Group shall utilize the expertise and resources of the Energy Information
			 Administration, particularly in validating statistical data that may be
			 relevant, and shall consider the Energy Information Administration’s Annual
			 Energy Outlook 2008 and Annual Energy Outlook 2009 Early Release.
			(c)Information From
			 Federal EntitiesEach executive department, bureau, commission,
			 agency, board, office, independent establishment, or instrumentality of the
			 Federal Government shall make available to the Working Group upon request any
			 data, information, estimates, statistics, and access to any employee necessary
			 for the determination of the baseline under this section.
			
